          Case 5:20-cv-01163-JD Document 16 Filed 03/08/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

MANUEL DE LA CRUZ, JR.,                        )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )    Case No. CIV-20-01163-JD
                                               )
GRADY COUNTY JAIL MEDICAL,                     )
                                               )
               Defendant.                      )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       On December 3, 2020, United States Magistrate Judge Suzanne Mitchell granted

Plaintiff’s Motion for Leave to Proceed in Forma Pauperis [Doc. No. 7] to the extent the

motion sought to proceed without prepayment of the full filing fee, and ordered Plaintiff

to pay an initial partial filing fee by December 28, 2020, followed by a monthly payment

schedule until the total filing fee of $350.00 was paid in full. [Doc. No. 8]. Plaintiff was

cautioned that failure to pay the initial partial filing fee by December 28, 2020 would

result in dismissal of this action without prejudice to refiling. [Id. at 1].

       When Plaintiff informed the Court that he would be unable to pay the fee by the

deadline [see Doc. Nos. 10, 12, and 13], Judge Mitchell on her own order extended

Plaintiff’s deadline to pay the initial filing fee of $12.48 until January 7, 2021, and then

again extended the deadline to pay the initial filing fee of $12.48 until January 28, 2021.

[Doc. Nos. 11, 14]. Each time Judge Mitchell again advised Plaintiff that failure to make

the initial filing fee payment by the new deadlines would result in dismissal of the action

without prejudice. [Doc. No. 11 at 1; Doc. No. 14 at 1–2]. Plaintiff did not pay the initial
              Case 5:20-cv-01163-JD Document 16 Filed 03/08/21 Page 2 of 2




filing fee.

       On February 3, 2021, Judge Mitchell issued a Report and Recommendation [Doc.

No. 15] recommending that this action be dismissed without prejudice for Plaintiff’s

failure to pay the initial filing fee of $12.48. Judge Mitchell advised Plaintiff of his right

to object to the Report and Recommendation by February 24, 2021, and that Plaintiff’s

failure to make a timely objection waives the right to appellate review of the factual

findings and legal issues in the Report and Recommendation. [Id. at 2–3].

       Plaintiff has not filed any objection or sought an extension of time to do so. Nor

has Plaintiff paid the required initial partial filing fee.

       Upon its review of the record as a whole and the Report and Recommendation, the

Court ADOPTS the Report and Recommendation [Doc. No. 15] in its entirety for the

reasons stated therein. Accordingly, the Court DISMISSES Plaintiff’s action without

prejudice.

       IT IS SO ORDERED this 8th day of March 2021.




                                                2
